Name: Commission Implementing Regulation (EU) No 1242/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the presentation of relevant cumulative data on operations
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  EU finance;  fisheries;  technology and technical regulations;  cooperation policy;  information technology and data processing
 Date Published: nan

 21.11.2014 EN Official Journal of the European Union L 334/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1242/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the presentation of relevant cumulative data on operations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 97(2) thereof, After consulting the Committee for the European Maritime and Fisheries Fund, Whereas: (1) Pursuant to Article 97(1)(a) of Regulation (EU) No 508/2014, the Member States' managing authorities must provide the Commission with relevant cumulative data on operations selected for funding until the end of the previous year, including key characteristics of the beneficiaries and the operations. (2) In order to ensure the consistency and completeness of the cumulative data on operations selected for funding, it is necessary to provide common technical specifications and rules for the presentation of that cumulative data. For that purpose it is appropriate to refer to the database structure provided for in Annex I to Commission Implementing Regulation (EU) No 1243/2014 (2). (3) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The managing authorities shall follow the technical specifications and rules for the presentation of cumulative data on operations selected for funding, including key characteristics of the beneficiaries and the operations themselves, as provided for in Article 97(1)(a) of Regulation (EU) No 508/2014, in accordance with the forms and tables set out in the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. (2) Commission Implementing Regulation (EU) No 1243/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources (see page 39 of this Official Journal). ANNEX I Information to be provided for each operation for the following fields as referred to in the database structure laid down in Annex I of Regulation (EU) No 1243/2014 Cumulative data on operations selected for funding from 1 January 2014 until 31 December ¦ Field Content of field 1 CCI 2 Unique Identifier of the Operation (ID) 3 Name of the operation 5 NUTS code 6 Beneficiary 7 Gender of beneficiary 8 Size of enterprise 9 State of progress of the operation 10 Total eligible cost 11 Total eligible public cost 12 EMFF support 13 Date of approval 14 Total eligible expenditure 15 Total eligible public expenditure 16 EMFF eligible expenditure 17 Date of final payment to beneficiary 18 Measure concerned 19 Output indicator ANNEX II Information to be provided for each operation only where the operation relates to fleet measures for the following fields as referred to in the database structure laid down in Annex I of Regulation (EU) No 1243/2014 Cumulative data on operations selected for funding from 1 January 2014 until 31 December ¦ Field Content of field 1 CCI 2 Unique Identifier of the Operation (ID) 4 Vessel number Community Fleet Register number (CFR) ANNEX III Information to be provided for each operation on project implementation data for the following fields as referred to in the database structure laid down in Annex I of Regulation (EU) No 1243/2014 Cumulative data on operations selected for funding from 1 January 2014 until 31 December ¦ Field Content of field 1 CCI 2 Unique Identifier of the Operation (ID) 20 Operation implementation data 21 Value of the implementation data ANNEX IV Information to be provided for each operation on result indicators for the following fields as referred to in the database structure laid down in Annex I of Regulation (EU) No 1243/2014 Cumulative data on operations selected for funding from 1 January 2014 until 31 December ¦ Field Content of field 1 CCI 2 Unique Identifier of the Operation (ID) 22 Result indicator(s) related to the operation 23 Indicative result expected by the beneficiary 24 Value of result indicator when validated after implementation ANNEX V Reference tables Table 1  project implementation data Code of the measure Measures in EMFF Project implementation data Code of the implementation data Possible value and type of value Community Fleet Register number (CFR) mandatory (Yes or No) Column 18 Column 20 Column 21 Chapter I: Sustainable development in fisheries I.1 Article 26 and Article 44(3) Innovation  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of innovation: products and equipment; process and techniques; management and organisation system 2 See code in Table 3, numerical  Number of people benefiting from the operation directly in companies supported 3 Numerical I.2 Article 27 and Article 44(3) Advisory services  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of advisory service: feasibility studies and advisory services; professional advice; business strategies 2 See code in Table 3, numerical I.3 Article 28 and Article 44(3) Partnership scientists and fishermen  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of activities: networks; partnership agreement or association; data collection and management; studies; pilot projects; dissemination; seminars; best practices 2 See code in Table 3, numerical  Number of scientists involved in partnership 3 Numerical  Number of fishermen involved in partnership 4 Numerical  Number of other bodies benefiting from the operation 5 Numerical I.4 Article 29(1).and (2) and Article 44()1(a) Promotion of human capital, job creation and social dialogue  training, networking, social dialogue, support to spouse and partners  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of activities: training and learning; networking; social dialogue 2 See code in Table 3, numerical  Number of spouses and partners benefiting from the operation 3 Numerical  Number of people or organisations benefiting from the operation (participants in training, members of networks, organisations involved in social dialogue actions) 4 Numerical I.5 Article 29(3) and Article 44(1)(a) Promotion of human capital, job creation and social dialogue  trainees on board SSCF  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of activities: training and learning 2 See code in Table 3, numerical  Number of trainees benefiting from the operation 3 Numerical I.6 Article 30 and Article 44(4) Diversification and new forms of income  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of diversification: investments on board; angling tourism; restaurants; environmental services; educational activities 2 See code in Table 3, numerical  Number of fishermen concerned 3 Numerical I.7 Article 31 and Article 44(2) Start-up support for young fishermen  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Age of the young fishermen benefiting from the operation 2 Numerical I.8 Article 32 and Article 44(1)(b) Health and safety  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of equipment: investment on board; individual equipment 2 See code in Table 3, numerical  Number of fishermen concerned by the operation 3 Numerical I.9 Article 33 Temporary cessation of fishing activities  Number of fishermen concerned 1 Numerical Yes  Number of days covered 2 Numerical I.10 Article 34 Permanent cessation of fishing activities  Number of fishermen concerned 1 Numerical Yes I.11 Article 35 Mutual Fund for adverse climatic events and environmental incidents  Creation of the Fund  Name of mutual fund 1 String No I.12 Article 35 Mutual Fund for adverse climatic events and environmental incidents  Compensations paid  Compensation paid for: adverse climatic events; environmental incidents; rescue costs 1 See code in Table 3, numerical Yes  Number of crew members concerned 2 Numerical I.13 Article 36 Support for the systems of allocation of fishing opportunities  Type of activity: design; development; monitoring; evaluation; management 1 See code in Table 2, numerical No  Type of beneficiary 2 See code in Table 4, numerical I.14 Article 37 Support for the design and implementation of conservation measures and regional cooperation  Type of activity: design; development and monitoring; stakeholder participation; direct restocking 1 See code in Table 3, numerical No  Number of stocks concerned (if relevant) 2 Numerical  Total area concerned by project (in km2) (if relevant) 3 Numerical I.15 Article 38 and Article 44(1)(c) Limitation of the impact of fishing on the marine environment and adaptation of fishing to the protection of species  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of investment: selectivity of gear; reduce discards or deal with unwanted catches; eliminating impacts on ecosystem and sea bed; protecting gears and catches from mammals and birds; fish aggregating device in outermost regions 2 See code in Table 3, numerical  Number of fishermen benefiting from the operation 3 Numerical I.16 Article 39 and Article 44(1)(c) Innovation linked to conservation of marine biological resources  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of operation: developing new technical or organisational knowledge reducing impacts; introducing new technical or organisational knowledge reducing impacts; developing new technical or organisational knowledge achieving sustainable use; introducing new technical or organisational knowledge achieving sustainable use 2 See code in Table 3, numerical  Number of fishermen benefiting from the operation 3 Numerical I.17 Article 40(1)(a) Protection and restoration of marine biodiversity  collection of waste  Number of fishermen benefiting from the operation 1 Numerical Yes I.18 Article 40(1)(b) to (g) and (i) and Article 44(6) Protection and restoration of marine biodiversity  contribution to a better management or conservation, construction, installation or modernisation of static or movable facilities, preparation of protection and management plans related to Natura 2000 sites and spatial protected areas, management, restoration and monitoring marine protected areas, including Natura 2000 sites, environmental awareness, participation in other actions aimed at maintaining and enhancing biodiversity and ecosystem services  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of operation: investment in facilities; management of resources; management plans for Natura 2000 and SPA; management of Natura 2000; management of MPAs; increasing awareness; other actions enhancing biodiversity 2 See code in Table 3, numerical  Total area concerned by Natura 2000 (in km2) (if relevant) 3 Numerical  Total area concerned by MPA (in km2) (if relevant) 4 Numerical  Number of fishermen concerned 5 Numerical I.19 Article 40(1)(h) Protection and restoration of marine biodiversity  schemes for the compensation of damage to catches caused by mammals and birds  Number of fishermen benefiting from the operation 1 Numerical Yes if operation relates to sea I.20 Article 41(1)(a) to (c) and Article 44(1)(d) Energy efficiency and mitigation climate change On-board investments, energy efficiency audits and schemes, studies  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea (only for Article 41(1)(a)  Type of operation: equipment on board; fishing gear; energy efficiency audits and schemes; studies 2 See code in Table 3, numerical  Number of fishermen benefiting from the operation 3 Numerical  % decrease in fuel consumption 4 Numerical  % decrease in CO2 emissions if relevant 5 Numerical I.21 Article 41(2) and Article 44(1)(d) Energy efficiency and mitigation climate change  Engine replacement or modernisation  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of operation: replacement of engine; modernisation 2 See code in Table 3, numerical  kW before intervention (certified or physically inspected) 3 Numerical  kW after intervention (certified or physically inspected) 4 Numerical  Number of fishermen benefiting from the operation 5 Numerical  % decrease in fuel consumption 6 Numerical  % decrease in CO2 emissions if relevant 7 Numerical I.22 Article 42 and Article 44(1)(e) Added value, product quality and use of unwanted catches  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Type of operation: investments that add value to products; investments on board that improve the quality of the fishery products 2 See code in Table 3, numerical  Number of fishermen benefiting from the operation 3 Numerical I.23 Article 43(1) and (3) and Article 44(1)(f) Fishing ports, landing sites, auction halls and shelters  investments improving fishing port and auction halls infrastructure or landing sites and shelters, investments to improve the safety of fishermen  Indication as to whether the operation relates to sea or inland fishing or both 1 See code in Table 2, numerical Yes if operation relates to sea  Category of investment: Fishing ports; landing sites; auction halls; shelters 2 See code in Table 5, numerical  Type of investment: quality; control and traceability; energy efficiency; environmental protection; safety & working conditions 3 See code in Table 3, numerical  Number of fishermen benefiting from the operation 4 Numerical  Number of other port users or other workers benefiting from the operation 5 Numerical I.24 Article 43(2) Fishing ports, landing sites, auction halls and shelters  investments to facilitate compliance with the obligation to land all catches  Category of investment: Fishing ports; landing sites; auction halls; shelters 1 See code in Table 5, numerical No  Number of fishermen benefiting from the operation 2 Numerical Chapter II: Sustainable development of aquaculture II.1 Article 47 Innovation  Type of innovation: knowledge development; introduction of new species; feasibility studies 1 See code in Table 3, numerical No  Type of research body involved 2 See code in Table 4, numerical  Number of employees benefiting from the operation directly linked in the enterprises supported 3 Numerical II.2 Article 48(1)(a) to (d) and (f) to (h) Productive investments in aquaculture  Type of investment: productive; diversification; modernisation; animal health; quality of products; restoration; complementary activities 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical II.3 Article 48(1)(e) and (i) and (j) Productive investments in aquaculture  resource efficiency, reducing usage of water and chemicals, recirculation systems minimising water use  Type of investment: environmental and resources; water usage and quality; closed systems 1 See code in Table 3, numerical No II.4 Article 48(1)(k) Productive investments in aquaculture  increasing energy efficiency, renewable energy  Type of investment: energy efficiency; renewable energy 1 See code in Table 3, numerical No II.5 Article 49 Management, relief and advisory services for aquaculture farms  Type of operation: setting up management; purchase of farm advisory services; relief and advisory services (focus on compliance with environmental legislation); relief and advisory services (focus on environmental impact assessment); relief and advisory services (focus on compliance with animal welfare, health & safety, and public health legislations); relief and advisory services (focus on marketing & business strategies) 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical II.6 Article 50 Promotion of human capital and networking  Type of activity: professional training; lifelong learning; dissemination; new professional skills; improvement of working conditions and promotion of occupational safety; networking and exchange of experience 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical  Number of spouses and life-partners benefiting from the operation 3 Numerical II.7 Article 51 Increasing the potential of aquaculture sites  Type of operation: identification of areas; improvement of support facilities and infrastructures; preventing serious damage; actions following the detection of increased mortalities or diseases 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical II.8 Article 52 Encouraging new aquaculture farmers practising sustainable aquaculture  Total area concerned (in km2) 1 Numerical No  Number of employees benefiting from the operation 2 Numerical II.9 Article 53 Conversion to eco-management and audit schemes and organic aquaculture  Type of operation: conversion to organic aquaculture; participation in EMAS 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical  Total area concerned (in km2) 3 Numerical II.10 Article 54 Aquaculture providing environmental services  Type of operation: aquaculture in Natura 2000 areas; ex situ conservation and reproduction; aquaculture operations including conservation and improvement of environment and biodiversity 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 Numerical  Total area concerned by Natura 2000 (in km2) 3 Numerical  Total area concerned outside Natura 2000 (in km2) 4 Numerical II.11 Article 55 Public health measures  Number of employees benefiting from the operation 1 Numerical No II.12 Article 56 Animal health and welfare measures  Type of operation: control and eradication of diseases; best practices and codes of conduct; reduction of dependence on veterinary medicines; veterinary or pharmaceutical studies and good practices; health protection groups; compensation to mollusc farmers 1 See code in Table 3, numerical No  Number of employees benefiting from the operation 2 See code in Table 3, numerical II.13 Article 57 Aquaculture stock insurance  Number of employees benefiting from the operation 1 Numerical No Chapter III: Sustainable development of fisheries and aquaculture areas III.1 Article 62(1)(a) Preparatory support  Type of beneficiary 1 See code in Table 4, numerical No III.2 Article 63 Implementation of local development strategies  selection of FLAGs (1)  Total population covered by FLAG (in units) 1 Numerical No  Number of public partners in FLAG 2 Numerical  Number of private partners in FLAG 3 Numerical  Number of civil society partners in FLAG 4 Numerical  Number of FTE employed by FLAG for administration 5 Numerical  Number of FTE employed by FLAG for animation 6 Numerical III.3 Article 63 Implementation of local development strategies  Projects supported by FLAGs (including running costs and animation)  Type of operation: adding value; diversification; environment; socio-cultural; governance; running costs and animation 1 See code in Table 3, numerical No  Type of beneficiary 2 See code in Table 4, numerical III.4 Article 64 Cooperation activities  Type of operation: preparatory support; projects within the same MS; projects with other MS; projects with partners outside the EU 1 See code in Table 3, numerical No  Number of partners if relevant 2 Numerical Chapter IV: Marketing and processing related measures IV.1 Article 66 Production and marketing plans  Number of members of producers' organisations involved 1 Numerical No IV.2 Article 67 Storage aid  Number of producers' organisations members benefiting from the operation 1 Numerical No IV.3 Article 68 Marketing measures  Type of operation: create producers' organisations, association or inter-branch organisations; find new markets and improve marketing conditions (focus on species with marketing potential); find new markets and improve marketing conditions (focus on unwanted catches); find new markets and improve marketing conditions (focus on products with low impact or organic products); promoting quality and value-added (focus on certification and promotion sustainable products); promoting quality and value-added (focus on quality schemes); promoting quality and value-added (focus on direct marketing); promoting quality and value-added (focus on packaging); transparency of production; traceability and eco-labels; standard contracts; communication and promotional campaigns 1 See code in Table 3, numerical  Number of firms benefiting from the operation 2 Numerical  Number of producers' organisations members benefiting from the operation 3 Numerical IV.4 Article 69 Processing of fishery and aquaculture products  Type of investment: energy saving or reducing impact on the environment; improve safety, hygiene, health, working conditions; processing catches not for human consumption; processing by-products; processing of organic aquaculture products; new or improved products, processes or management system 1 See code in Table 3, numerical No  Number of firms supported 2 Numerical  Number of employees benefiting from the operation 3 Numerical Chapter V: Compensation for additional costs in outermost regions for fishery and aquaculture products V.1 Article 70 Compensation regime  Additional costs compensated 1 Numerical No  Number of firms benefiting from the operation 2 Numerical  Number of employees benefiting from the operation 3 Numerical Chapter VI: Accompanying measures for the common fisheries policy under shared management VI.1 Article 76 Control and enforcement  Type of operation: purchase, installation and development of technology; development, purchase and installation of the components to ensure data transmission; development, purchase and installation of the components necessary to ensure traceability; implementation of programmes for exchanging and analysing data; modernisation and purchase of patrol vessels, aircraft and helicopters; purchase of other control means; development of innovative control and monitoring systems and pilot projects; training and exchange programmes; cost/benefit analyses and assessments of audits; seminars and media tools; operational costs; implementation of an action plan 1 See code in Table 3, numerical Yes if investments on board  Type of beneficiary 2 See code in Table 4, numerical VI.2 Article 77 Data collection  Type of beneficiary 1 See code in Table 4, numerical No Chapter VII: Technical Assistance at the initiative of the Member State VII.1 Article 78 Technical Assistance at the initiative of the Member State  Type of operation: implementation of the operational programme; IT systems; improving administrative capacity; communication activities; evaluation; studies; control and audit, network of FLAGs; other 1 See code in Table 3, numerical No Chapter VIII: Fostering the implementation of the Integrated Maritime Policy VIII.1 Article 80(1)(a) Integrating Maritime Surveillance  Type of operation: contributing to IMS; contributing to CISE 1 See code in Table 3, numerical No  Type of beneficiary 2 See code in Table 4, numerical VIII.2 Article 80(1)(b) Promotion of the protection of marine environment, and the sustainable use of marine and coastal resources  Type of operation: MPA; Natura 2000 1 See code in Table 3, numerical No  Surface of MPA covered (km2) (if relevant) 2 Numerical  Surface of Natura 2000 covered (km2) (if relevant) 3 Numerical  Type of beneficiary 4 See code in Table 4, numerical VIII.3 Article 80(1)(c) Improving the knowledge on the state of the marine environment  Type of operation: establishment of monitoring programme; establishment of measures for MSFD 1 See code in Table 3, numerical No  Type of beneficiary 2 See code in Table 4, numerical Table 2  type of fisheries Code Description 1 Sea 2 Inland fisheries 3 Both Table 3  types of operation Code Description Linked to measure(s) code 1 Products and equipment I.1 2 Process and techniques I.1 3 Management and organisation system I.1 4 Feasibility studies and advisory services I.2 5 Professional advice I.2 6 Business strategies I.2 7 Networks I.3 8 Partnership agreement or association I.3 9 Data collection and management I.3 10 Studies I.3 11 Pilot projects I.3 12 Dissemination I.3 13 Seminars I.3 14 Best practices I.3 15 Training and learning I.4, I.5 16 Networking I.4 17 Social dialogue I.4 18 Investments on board I.6 19 Angling tourism I.6 20 Restaurants I.6 21 Environmental services I.6 22 Educational activities I.6 23 Investment on board I.8 24 Individual equipment I.8 25 Adverse climatic event I.12 26 Environmental incident I.12 27 Rescue costs I.12 28 Design I.13, I.14 29 Development I.13, I.14 30 Monitoring I.13, I.14 31 Evaluation I.13 32 Management I.13 33 Stakeholder participation I.14 34 Direct restocking I.14 35 Selectivity of gear I.15 36 Reduce discards or deal with unwanted catches I.15 37 Eliminating impacts on ecosystem and sea bed I.15 38 Protecting gears and catches from mammals and birds I.15 39 Fish aggregating device in outermost regions I.15 40 Developing new technical or organisational knowledge reducing impacts I.16 41 Introducing new technical or organisational knowledge reducing impacts I.16 42 Developing new technical or organisational knowledge achieving sustainable use I.16 43 Introducing new technical or organisational knowledge achieving sustainable use I.16 44 Investment in facilities I.18 45 Management of resources I.18 46 Management plans for Natura 2000 and SPA I.18 47 Management of Natura 2000 I.18 48 Management of MPAs I.18 49 Increasing awareness I.18 50 Other actions enhancing biodiversity I.18 51 Equipment on board I.20 52 Fishing gear I.20 53 Energy efficiency audits and schemes I.20 54 Studies I.20 55 Replacement of engine I.21 56 Modernisation I.21 57 Investments that add value to products I.22 58 Investments on board that improve the quality of the fishery products I.22 59 Quality I.23 60 Control and traceability I.23 61 Energy efficiency I.23 62 Environmental protection I.23 63 Safety & working condition I.23 64 Knowledge development II.1 65 Introduction of new species II.1 66 Feasibility studies II.1 67 Productive II.2 68 Diversification II.2 69 Modernisation II.2 70 Animal health II.2 71 Quality of products II.2 72 Restoration II.2 73 Complementary activities II.2 74 Environmental and resources II.3 75 Water usage and quality II.3 76 Closed systems II.3 77 Energy efficiency II.4 78 Renewable energy II.4 79 Setting up management II.5 80 Purchase of farm advisory services II.5 81 Relief and advisory services (focus on compliance with environmental legislation) II.5 82 Relief and advisory services (focus on environmental impact assessment) II.5 83 Relief and advisory services (focus on compliance with animal welfare, health & safety, and public health legislations) II.5 84 Relief and advisory services (focus on marketing & business strategies) II.5 85 Professional training II.6 86 Lifelong learning II.6 87 Dissemination II.6 88 New professional skills II.6 89 Improvement of working conditions and promotion of occupational safety II.6 90 Networking and exchange of experience II.6 91 Identification of areas II.7 92 Improvement of support facilities and infrastructures II.7 93 Preventing serious damage II.7 94 Actions following the detection of increased mortalities or diseases II.7 95 Conversion to organic aquaculture II.9 96 Participation in EMAS II.9 97 Aquaculture in Natura 2000 areas II.10 98 Ex-situ conservation and reproduction II.10 99 Aquaculture operations including conservation and improvement of environment and biodiversity II.10 100 Control and eradication of diseases II.12 101 Best practices and codes of conduct II.12 102 Reduction of dependence on veterinary medicines II.12 103 Veterinary or pharmaceutical studies and good practices II.12 104 Health protection groups II.12 105 Compensation to mollusc farmers II.12 106 Adding value III.3 107 Diversification III.3 108 Environment III.3 109 Socio-cultural III.3 110 Governance III.3 111 Running costs and animation III.3 112 Preparatory support III.4 113 Projects within the same MS III.4 114 Projects with other MS III.4 115 Projects with partners outside the EU III.4 116 Create producers' organisations, association or inter-branch organisations IV.3 117 Find new markets and improve marketing conditions (focus on species with marketing potential) IV.3 118 Find new markets and improve marketing conditions (focus on unwanted catches) IV.3 119 Find new markets and improve marketing conditions (focus on products with low impact or organic products) IV.3 120 Promoting quality and value-added (focus on certification and promotion sustainable products) IV.3 121 Promoting quality and value-added (focus on quality schemes) IV.3 122 Promoting quality and value-added (focus on direct marketing) IV.3 123 Promoting quality and value-added (focus on packaging) IV.3 124 Transparency of production IV.3 125 Traceability and eco-labels IV.3 126 Standard contracts IV.3 127 Communication and promotional campaigns IV.3 128 Energy saving or reducing impact on the environment IV.4 129 Improve safety, hygiene, health, working conditions IV.4 130 Processing catches not for human consumption IV.4 131 Processing by-products IV.4 132 Processing of organic aquaculture products IV.4 133 New or improved products, processes or management system IV.4 134 Purchase, installation and development of technology VI.1 135 Development, purchase and installation of the components to ensure data transmission VI.1 136 Development, purchase and installation of the components necessary to ensure traceability VI.1 137 Implementation of programmes for exchanging and analysing data VI.1 138 Modernisation and purchase of patrol vessels, aircrafts and helicopters VI.1 139 Purchase of other control means VI.1 140 Development of innovative control and monitoring systems and pilot projects VI.1 141 Training and exchange programmes VI.1 142 Cost/benefit analyses and assessments of audits VI.1 143 Seminars and media tools VI.1 144 Operational costs VI.1 145 Implementation of an action plan VI.1 146 Implementation of the operational programme VII.1 147 IT systems VII.1 148 Improving administrative capacity VII.1 149 Communication activities VII.1 150 Evaluation VII.1 151 Studies VII.1 152 Control and audit VII.1 153 Network of FLAGs VII.1 154 Other VII.1 155 Contributing to IMS VIII.1 156 Contributing to CISE VIII.1 157 MPA VIII.2 158 Natura 2000 VIII.2 159 Establishment of monitoring programme VIII.3 160 Establishment of measures for MSFD VIII.3 Table 4  types of beneficiary Code Description 1 Public authority 2 Legal person 3 Natural person 4 Organisation of fishermen 5 Producers' organisations 6 NGO 7 Research centre/University 8 Mixed Table 5  Categories of investment Code Description Linked to measure(s) code 1 Fishing ports I.23, I.24 2 Landing sites I.23, I.24 3 Auction halls I.23, I.24 4 Shelters I.23, I.24 (1) Information to be provided only when the FLAG is selected